Appeal by the employer and its insurance carrier, Firemen’s Fund American Insurance Companies, from a decision of the Workmen’s Compensation Board, dated September 21, 1970, which found that the claimant was disabled in 1967 as the result of an occupational disease caused solely by the nature of his employment between the years 1960 and 1967. The board found “ that the claimant sustained an occupational disease due to prolonged kneeling between 1960 and 1967 and in and of itself was a competent producing cause of the occupational bursa condition in 1967. The board further finds that the date of disablement is May 19, 1967, the date claimant began losing time because of the condition and that the carrier on the risk on the date of disablement is responsible for the award for lost time.” Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.